       Case 4:21-cv-00161-DCB Document 7 Filed 07/21/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Amanda Lindsey,                                     No. CV-21-00161-TUC-DCB
10                  Plaintiff,                           ORDER SETTING RULE 16
                                                         SCHEDULING CONFERENCE
11   v.
12   1725 A. AVE LLC, et al.,
13                  Defendants.
14
15          IT IS ORDERED that, pursuant to Rule 16, Federal Rules of Civil Procedure, a
16   Pretrial Scheduling Conference is set for Tuesday, August 31, 2021, at 10:00 a.m. The
17   conference will be held telephonically with the Judge's law clerk, Greer Barkley.
18   Plaintiffs' counsel shall initiate the conference call with all appropriate parties on the line
19   to (520) 205-4560.
20          Counsel are directed to consult the Federal Rules of Civil Procedure for the
21   objectives of the conference. At least one of the attorneys for each party attending the
22   conference shall have authority to enter into stipulations and make admissions regarding
23   all matters which may be discussed.
24          IT IS FURTHER ORDERED that, pursuant to Rule 26(f) of the Federal Rules of
25   Civil Procedure, the attorneys are directed to confer at least 21 days prior to the scheduling
26   conference to discuss the following matters:
27          1.     Any matters relating to jurisdiction, or venue, or the joinder of additional
28   parties or amendment of the pleadings;
       Case 4:21-cv-00161-DCB Document 7 Filed 07/21/21 Page 2 of 4



 1
 2          2.     The scope of discovery. Counsel are expected to comply with Rule 26(f),
 3   Federal Rules of Civil Procedure, and seek to minimize the expense of discovery. The
 4   parties shall determine how to handle the disclosure or discovery of electronically stored
 5   information. The parties shall make any agreements as to how to handle claims of privilege
 6   or claims of protection for trial-preparation materials asserted after production;
 7          3.     Initial Disclosures. Prior to or when the parties confer pursuant to Rule 26(f),
 8   counsel should make the necessary disclosures required under Rule 26(a)(1). See Fed. R.
 9   Civ. P. 26(a)(1)(C) (providing for the Court to set the time for initial disclosures), see Fed.
10   R. Civ. P.26(f)(2) (providing for initial disclosures to be made when parties confer). The
11   parties shall include in their discovery plan when they made initial disclosures. Fed. R.
12   Civ. P.26(f)(3)(A);
13          4.     A schedule for all pre-trial proceedings;
14          5.     Modification of pre-trial procedures due to the simplicity or complexity of
15   the case;
16          6.     Prospects for settlement; and
17          7.     Any other matters which counsel may feel will help dispose of the matter in
18   an efficient manner.
19          IT IS FURTHER ORDERED that the parties shall prepare a joint Case
20   Management Plan and file it with the Court not less than 5 days before the Rule 16
21   scheduling conference. The report shall include individually numbered brief statements
22   indicating:
23          1.     The names and telephone numbers for counsel who are appearing at the
24   Pretrial Scheduling Conference.
25          2.     The nature of the case, setting forth the factual and legal basis of plaintiff's
26   claims and defendant's defenses;
27          3.     The factual and legal issues genuinely in dispute and whether they can be
28   narrowed by stipulation or motions;


                                                   -2-
        Case 4:21-cv-00161-DCB Document 7 Filed 07/21/21 Page 3 of 4



 1           4. The jurisdictional basis of the case, citing specific statutes;
 2           5.      The parties, if any, that have not been served or any joinder of additional
 3   parties;
 4           6.      The names of parties not subject to the Court's jurisdiction;
 5           7.      Whether there are dispositive or partially dispositive issues to be decided by
 6   pre-trial motions;
 7           8.      Whether the case is suitable for reference to arbitration, to a master, or to a
 8   magistrate for trial;
 9           9.      The status of related cases pending before other judges of this court or before
10   other courts;
11           10.     Proposed deadlines for discovery, including when initial disclosures were
12   made; filing dispositive motions, and a proposed pre-trial order statement;
13           11.     Estimated date that the case will be ready for trial and the estimated length
14   of trial;
15           12.     Whether a jury trial has been requested;
16           13.     The prospects for settlement, including whether any party wishes to have a
17   settlement conference with another judge or magistrate and how settlement efforts can be
18   assisted;
19           14.     In class actions, the proposed dates for class certification proceedings and
20   other class issues. Such certification will result in the case being reassigned to the complex
21   track for case management purposes
22           15.     Any unusual, difficult, or complex problems affecting the conduct of the
23   case. If the parties believe that discovery will require more than six months, counsel MUST
24   provide an explanation showing why, in the instant case, a lengthier period for discovery
25   is necessary and essential; and
26           16.     Any other matters which counsel feel will aid the Court in expediting the
27   disposition of this matter efficiently.
28


                                                   -3-
       Case 4:21-cv-00161-DCB Document 7 Filed 07/21/21 Page 4 of 4



 1         After the scheduling conference, the Court will enter a Rule 16 Scheduling Order
 2   setting the time within which counsel may complete discovery, file pre-trial dispositive
 3   motions, and file the proposed pre-trial order. The Court's Order shall control the course
 4   of the action unless modified by subsequent Order.
 5         Dated this 19th day of July, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
